 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   RONALD OSBURN, et al.,                             Case No. 1:19-cv-00246-DAD-SAB

12                   Plaintiffs,                        ORDER CONTINUING MANDATORY
                                                        SCHEDULING CONFERENCE
13           v.
                                                        (ECF No. 52)
14   COUNTRYWIDE HOME LOANS, et al.,

15                   Defendants.

16

17          On September 26, 2019, the Court continued the mandatory scheduling conference until

18 December 17, 2019, at the request of the defendants due to the pending motions to dismiss in this

19 action. On November 20, 2019, the defendants filed a stipulation requesting the mandatory
20 scheduling conference be continued a further sixty days due to the still pending motions to

21 dismiss. Plaintiffs have refused to stipulate to a continuance of the scheduling conference.

22          Until such time as the alleged deficiencies in the complaint have been addressed and the

23 defendants file an answer, the Court finds that it would be a waste of judicial and the parties’

24 time and resources to conduct a scheduling conference. Therefore, good cause exists to continue

25 the scheduling conference until after the pending motions to dismiss have been decided by the

26 district judge.
27 / / /

28 / / /


                                                    1
 1          Accordingly, the mandatory scheduling conference is HEREBY CONTINUED to March

 2 10, 2020, at 9:00 a.m. in Courtroom 9. IT IS FURTHER ORDERED that the parties shall file a

 3 joint scheduling report seven (7) days prior to the scheduling conference.

 4
     IT IS SO ORDERED.
 5

 6 Dated:     November 20, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    2
